Citation Nr: 0204139	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  98-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a left elbow injury, 
alleged to be the result of physical therapy at a VA medical 
facility for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  The veteran died in February 1997 and the 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in June 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In October 1995, the RO originally 
denied the veteran's claim for compensation based upon an 
alleged injury to his left elbow reported to have been 
sustained during physical therapy while he was hospitalized 
at a VA facility.  The veteran submitted a notice of 
disagreement in March 1996, and a statement of the case was 
issued in April 1996.  The veteran perfected his appeal in 
May 1996.  In February 1997, during the pendency of his 
appeal, the veteran died.  In May 1997, the appellant 
submitted a claim for compensation based upon the alleged 
injury to the veteran's left elbow under the provisions of 38 
U.S.C.A. § 1151 on an accrued benefits basis.  In June 1997, 
the RO denied the appellant's claim and in August 1997, the 
appellant submitted a notice of disagreement.  A statement of 
the case was issued in June 1998 and the appellant perfected 
her appeal in August 1998.

The Board notes that in her VA Form 9, Substantive Appeal, 
the appellant requested a hearing before a Member of the 
Board.  A hearing before a traveling Member of the Board was 
scheduled for September 15, 2000; however, the appellant 
failed to report for that hearing.  The appellant has not 
provided evidence of good cause for failing to report for the 
hearing nor has she requested rescheduling of the hearing.  
Accordingly, the Board will proceed with the adjudication of 
her claim.


FINDING OF FACT

The evidence does not show that the veteran suffered 
additional left elbow disability as a result of 
hospitalization, medical or surgical treatment or physical 
therapy at a VA facility in December 1994.


CONCLUSION OF LAW

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability based on physical therapy at a VA 
facility in December 1994 for the purposes of accrued 
benefits is not established.  38 U.S.C.A. §§ 1151, 5121 (West 
1991); 38 C.F.R. § 3.358 (1997) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to the instant appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The record reflects that the RO has considered the VCAA in 
the adjudication of the claim on appeal and the Board finds 
that in light of the RO's actions, the notification and 
development requirements of the VCAA and its implementing 
regulations have, essentially, been satisfied.  See VA letter 
dated August 27, 2001.  The record further reflects that the 
June 1998, statement of the case notified the appellant and 
her representative of the applicable law and the evidentiary 
deficiencies of the appellant's claim.  Furthermore, in 
September 2000, the appellant was provided the opportunity to 
offer testimony in support of her claim before a Member of 
the Board; however, she failed to report for that scheduled 
hearing.  In addition, the RO has made satisfactory efforts 
to ensure that all relevant evidence has been associated with 
the claims file, and there are numerous medical records 
within the file.  The appellant has been offered an 
opportunity to submit additional evidence in support of her 
claim.  The RO has obtained the veteran's hospitalization 
records including inpatient reports, progress notes and 
hospital summaries for the period in question.  Although the 
appellant's representative, in his argument on appeal dated 
in April 2002, indicated that physical and occupational 
therapy notes are not of record, the Board concludes that the 
veteran's records are substantially complete and no 
additional development action is necessary.  This is so 
because even if additional physical therapy notes exist--the 
record as it stands includes kinesiotherapy notes--there is 
no indication that they would provide any additional 
information beyond that which is shown in the reports of 
record which span the time before, during and after the 
incident at issue. 

Under these circumstances, the Board finds the appellant is 
not prejudiced by the Board's consideration of the issue on 
appeal, without a remand to the RO.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  The claim is ready to be 
considered on the merits.

Initially, the Board notes that at the time of the 
appellant's claim in May 1997, 38 U.S.C.A. § 1151 provided 
that where any veteran suffered an injury, or an aggravation 
of an injury as the result of hospitalization, medical or 
surgical treatment, or as a result of having submitted to an 
examination under any law administered by the Secretary, and 
such injury or aggravation results in additional disability 
to such veteran, disability compensation shall be awarded in 
the same manner as if such disability or aggravation were 
service connected.  38 U.S.C.A. § 1151 (West 1991).  That 
provision was subsequently amended; however, those amendments 
were made applicable only to claims filed on or after October 
1, 1997.  The earlier version of section 1151 set forth above 
is applicable to the instant case and will be the only 
version hereafter referred to by the Board in this decision.

Pursuant to 38 C.F.R. § 3.358, in pertinent part, where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, compensation 
will be payable for such additional disability.  In 
determining that additional disability exists, the following 
considerations will govern:  (1) The veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.  (ii) As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  (2) 
Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(a), (b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c).

Periodic monetary benefits authorized under laws administered 
by the VA to which a payee was entitled at the payee's death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death (emphasis added), 
and due to the payee but unpaid for a period not to exceed 
two years prior to the last date of entitlement will, upon 
the death of the payee, be paid, in the following order, to 
(1) the payee's spouse, children, or dependent parent(s); (2) 
upon the death of a surviving spouse or remarried surviving 
spouse, to the veteran's children; (3) upon the death of a 
child, to the surviving children of the veteran entitled to 
death pension, compensation, or dependency and indemnity 
compensation; and (4) in all other cases, only so much of the 
accrued benefit may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness or burial.  
See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a); see also Jones v. West, 136 F.3d 1296, 1299-1300 
(Fed. Cir. Feb. 11, 1998).

In the case at hand, the veteran died in February 1997 and, 
at the time of his death, he had a claim pending for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for residuals of a left elbow injury alleged to have occurred 
during physical therapy while he was hospitalized at a VA 
facility.  In May 1997, the appellant, as surviving spouse of 
the veteran, filed her claim for accrued benefits.

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Jones, 136 F.3d 
at 1299 (a survivor's accrued benefits claim derives from the 
veteran having had a claim pending at date of death).  See 
also Zevalkink v. Brown, 6 Vet. App. 483, 489-90, aff'd 102 
F.3d 1236 (Fed. Cir. 1996) (an accrued benefits claimant 
basically has the right to stand in the shoes of the veteran 
and pursue his claim after his death).  

Factual Background

As noted above, in April 1995, the veteran submitted a claim 
for compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for a "ruptured tendon" in his left arm, alleged to 
have occurred during a physical therapy session on December 
23, 1994, while the veteran was hospitalized at a VA 
facility.

VA medical reports covering the time period from 1994 to 1995 
document the veteran's complaints of left elbow pain and his 
reports that he believed he was injured during a physical 
therapy session as well as objective findings of bruising 
around the left elbow and a possible tendon or muscle tear in 
the left elbow region.  Careful review of these reports 
reflect that on December 24, 1994, it was noted that the 
veteran's left hand was "turning purple."  There was no 
indication as to the etiology of this observation.  

On December 25, the veteran reported complaints of pain in 
his elbow.  It was noted that the left elbow was swollen, 
blue and purple and that he was scheduled for x-rays.  The 
radiological report of the same date reflects that the 
veteran's left arm was paralyzed and that he was unable to 
move the arm for "proper" films but that no abnormality was 
seen on examination.  It was further noted that there was 
some question regarding the integrity of the elbow joint and 
additional x-ray examination was recommended.  

On December 26 it was noted that the veteran's left elbow was 
x-rayed at his family's request and that his family felt he 
was injured in physical therapy/occupational therapy.  It was 
further noted that the veteran's treatment would not be 
altered because he had minimal use of the left arm secondary 
to stroke.  On December 27, the veteran reported that his 
left elbow hurt when touched.  The left elbow was noted to be 
edematous, or swollen.  A kinesiotherapy report dated on 
December 27 noted that the veteran may have been injured 
while ascending the stage or assuming a standing position 
from his wheelchair during a therapy session.  

On December 28 it was noted that the veteran continued to 
report pain in his left elbow.  It was further noted that the 
left elbow injury was most likely a sprain and that it would 
improve on its own.  An undated orthopedic evaluation note 
reflects that there was significant bruising of the left 
medial elbow and that x-ray examination failed to reveal any 
fracture or intra-articular swelling.  The diagnostic 
impression was partial tear of the left wrist flexor.  

On December 30, the left elbow was again x-rayed and it was 
noted that due to the veteran's paralysis, the arm could not 
be placed in a satisfactory position for an adequate film.  
However, the radiologist commented that while there seemed to 
be some swelling about the elbow joint, no definite fractures 
were appreciated, although the films were not adequate to 
rule out fracture.

On January 3, 1995, the veteran's left elbow remained 
"blue" and swollen.  It was noted that the injury was a 
questionable tendon or muscle tear.  On January 4, the 
veteran reported continued pain in his left elbow.  On 
January 6, the veteran reported that his left elbow was 
feeling better.  On January 9, it was noted that his elbow 
was beginning to "do" better.  His elbow was still tender 
on January 11; however, on January 19, it was noted that the 
bruising around the left elbow was essentially gone.  
Subsequent reports reflect continued improvement and in 
February 1995, in an addendum to the hospitalization 
discharge summary, it was noted that the bruising and edema 
around the veteran's left elbow had disappeared, that he was 
pain free and that the injury had gradually resolved over 
time.  

In September 1995, a VA examination was conducted.  It was 
noted that the veteran was wheelchair bound and had a history 
of three cerebrovascular accidents in 1992 with function only 
remaining in his right upper extremity.  It was further noted 
that he sustained an injury to his left elbow in December 
1994.  On physical examination, the left upper extremity had 
significant extensor contractures of the left hand.  He was 
unable to actively or passively flex his metacarpophalangeal 
joints.  Range of motion in the proximal interphalangeal 
joints of the fingers was from 0 to 60 degrees and there was 
no dorsiflexion in the wrist with volar flexion from 20 to 30 
degrees.  Left elbow range of motion was from 30 degree to 65 
degrees and appeared to be painful.  There was minimal 
supination and pronation and there was significant muscle 
atrophy in the left upper extremity.  The impression was 
status post cerebrovascular accidents times 3 with 
contractures and weakness of both lower extremities and the 
left upper extremity.

VA hospitalization reports dated in 1996 and 1997 did not 
reflect any significant findings regarding the veteran's left 
elbow.

Analysis

After careful review of the evidence of record, including the 
VA inpatient reports, progress notes and hospital summaries 
for 1994 and 1995, as well as the appellant's statements in 
support of her claim and color photographs of the veteran 
which depict bruising around his left elbow, allegedly as a 
result of the incident in December 1994, the Board concludes 
that entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for the purposes of accrued benefits has not been 
established.  While the appellant has argued that the 
veteran's left elbow was injured during physical therapy on 
December 23, 1994, there is no competent medical evidence of 
record which suggests that the veteran sustained an injury 
which resulted in additional disability such to meet the 
criteria for compensation pursuant to 38 U.S.C.A. § 1151.  

In particular, with respect to causation, as noted above, the 
regulations provide that in determining whether any such 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA medical treatment, it is necessary to show that 
the additional disability is actually the result of such 
treatment and not merely coincidental therewith.  See 38 
C.F.R. § 3.358(2)(c)(1).  In this regard, the Board notes 
that the appellant's claim lacks the requisite medical 
findings or opinion demonstrating causation between the 
incident in December 1994 and the presence of any additional 
left elbow disability.  In this case, such a finding 
supporting the assertion by the appellant of a relationship 
between VA's physical therapy and any additional left elbow 
disability is a threshold requirement and indeed, the crux of 
the appellant's claim which must in some manner be met in 
order for the remaining provisions of the law and regulations 
to be considered.

While the appellant is deemed to be competent to describe 
events which she has witnessed, including her report that the 
veteran stated that his left elbow had been hurt while he was 
rising from his wheelchair in preparation for a physical 
therapy session, during which she was present, without 
appropriate education, training or experience, she is not 
qualified to offer evidence addressing the presence of 
additional left elbow disability and its relationship, if 
any, to the reported injury in December 1994.  In the absence 
of such medical evidence, her assertions regarding the 
presence of any additional left elbow disability and it's 
relationship to the veteran's physical therapy by VA are 
unsupported.  Accordingly, her statements and contentions are 
not deemed to be of sufficient probative value to serve as 
the basis for entitlement to benefits under 38 U.S.C.A. 
§ 1151.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

In view of the above and the lack of any medical evidence 
which suggests the veteran suffered additional chronic left 
elbow disability as the consequence of an injury during 
physical therapy while hospitalized at a VA facility, 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for accrued benefits purposes is not warranted.  In reaching 
this conclusion, the Board places particular emphasis upon 
the medical reports of record dated in 1994 and 1995, as 
summarized above, which document the course of treatment and 
eventual resolution of the veteran's left elbow disorder as 
well as the September 1995 VA examination report which did 
not identify any additional left elbow disability 
attributable to the reported December 1994 injury beyond that 
present as a result of the veteran's multiple cerebrovascular 
accidents in 1992.


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of a left elbow injury, on an accrued benefits 
basis is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

